ON APPLICATION FOR REHEARING
PER CURIAM.
In his application for rehearing, defendant correctly argues that we erred in not giving credit for unearned interest included in the face amount of the note. He points out that when a note is accelerated by the holder, any unearned interest included therein must be remitted. This contention is correct. Williams’ Heirs v. Douglass, 47 La.Ann. 1277, 17 So. 805 (1895); Consolidated Loans, Inc. v. Smith, 190 So.2d 522 (La.App. 1 Cir. 1966). Defendant is therefore entitled to a reduction in the amount of the judgment of $463.80 unearned interest. Counsel have stipulated that we may amend the judgment to that extent without the necessity of granting a rehearing.
Accordingly, our judgment is amended by decreasing it to $7252.89, together with interest thereon at the rate of 8 per cent per annum from November 1, 1968, until paid, plus 10 per cent of the principal and interest due as attorney’s fees.
Rehearing denied.